DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recites “wherein the single-layer carbon nanotubes contain semiconducting single-layer carbon nanotubes at a ratio equal to or higher than 95%”. It is unclear what the ratio is pertaining to, is it the amount carbon nanotubes to the total content of the thermoelectric conversion layer? Further clarification and appropriate correction is required.
Claim 12 recites (% by mass) it is unclear if the information in parentheses is required or not, therefore the metes and bounds of the claim are undefined. Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0013392 A1).
Regarding claims 1-3, 11, and 14, Takahashi discloses a thermoelectric conversion layer comprising (Abstract, [0016], Fig. 1 and Fig. 2, [0034]-[0036][0064][0074]) comprising:
	single layer carbon nanotubes ([0064]);
	a dopant ([0259]-[0261] [0297] [0315][0316]),
	a G/D ratio equal to or higher than 40% (Table 2, [0494], [0074], preferably 30% or more), and the dopant is an organic dopant having a non-onium salt structure and has an oxidation-reduction potential equal (TCNQ [0297]).
	Takahashi discloses that the CNTs are made in a substantially similar way as the instant application including “The CNT can be produced by an arc discharge method, CVD method, a laser ablation method, or the like. The CNT used in the present invention may be obtained by any method, but preferably by the arc discharge method and the CVD method” and “Upon producing the CNT, fullerene, graphite, and amorphous carbon is simultaneously formed as by-products in some cases. In order to remove these by-products, purification may be performed.”
	Therefore with regards to “wherein the single-layer carbon nanotubes contain semiconducting single layer carbon nanotubes at a ratio of 95%” since the single-layer carbon nanotubes are made in substantially the same way as the instant application, the single layer carbon nanotubes of Takahashi contains the semiconducting single layer carbon nanotubes at a ratio of 95%. 
	Furthermore, the conductivity of the CNT will be dependent on the amount of semiconducting single layer CNTs in the product. 

	In addition, Takahashi discloses that the dopant is TCNQ, which is the same dopant as Applicant (See USPGPub of instant application, US 20190393393 A1, para [0204]), therefore the property of “the dopant is an organic dopant having a non-onium salt structure and has an oxidation-reduction potential equal to or higher than 0 V with respect to a saturated calomel electrode” will be present.
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claims 4, 15 and 16, modified Takahashi discloses all of the claim limitations as set forth above.
	In addition, Takahashi discloses that a content of the single layer carbon nanotubes is preferable greater than 25 % ([0369]).
Regarding claims 5, 10 and 17-19, modified Takahashi discloses all of the claim limitations as set forth above.

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the amount of dopant of modified Takahashi to be within the range claimed because it will allow for the desired conductivity.
In addition, Takahashi discloses that T1, T2, and T3 is the same was instantly disclosed and furthermore the dopant type is the same as instantly discloses, therefore the range of A will be same as instantly claimed.
Regarding claims 6, 7 and 20, modified Takahashi discloses all of the claim limitations as set forth above.
In addition, Takahashi discloses that the thermoelectric conversion layer can further comprise a non-conjugated binder ([0055]).
Regarding claims 8 and 9, modified Takahashi discloses all of the claim limitations as set forth above.
Takahashi discloses that the amount of binder added is in the range of 10 to 60% ([0351]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claims 12 and 13, modified Takahashi discloses all of the claim limitations as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVINA PILLAY/           Primary Examiner, Art Unit 1726